DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 08/04/2022 with RCE for application number 16/393,246 (filed on 04/24/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12 & 18 are currently amended. Claims 1-20 are currently pending.

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
04/24/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/24/2019 has been received and considered.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 08/04/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claims 1-20 as being unpatentable over Sujan (PG Pub. No. US 2019/0171227 A1) as modified by Muehleisen (PG Pub. No. US 2021/0227364 A1), Liang (Patent Publication. No. CN 108260092 A), and Mudalige (PG Pub. No. US 2010/0256852 A1) have been fully considered. However, those arguments are not persuasive. 
Applicant asserts that:
“ Applicant respectfully traverses these rejections. However, to expedite prosecution, claims 1, 12, and 18 have been amended to recite, "a current platoon leader configured to communicate with a network on behalf of, provide location updates for, and periodically authenticate and provision, one or more other vehicles in the platoon." It is respectfully submitted that the art of
record fails to teach at least these features.” (see Remarks pages 8-9; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments/ remarks are all focusing on new limitations added to the amended base claims 1, 12, and 18 apparently to overcome the current prior art rejections under §103 as recited in the Non-Final office action mailed on 05/11/2022. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.
Applicant asserts that:
“ Claim 3 recites, "wherein obtaining the dynamic location data includes obtaining vehicle handoff data between base stations." It is respectfully submitted that the art of record fails to teach at least this feature. For example, Sujan describes vehicles that include vehicle-to-infrastructure transmitter/receivers operable to exchange data with a satellite network or an access point. Sujan
at ¶[0026]. However, Sujan does not discuss obtaining vehicle handoff data between base stations. Therefore, claim 3 is believed to be further allowable over the art of record.” (see Remarks page 9; emphasis added)
The examiner respectfully disagrees. Examiner points to Sujan, which implicitly teaches a transceiver, i.e., V2I transmitter/receiver that operable to exchange data with Access Points 128 that is clearly implies handoff data between base stations (e.g., access points 128).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained





























Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-20 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2019/0171227 A1 by Sujan et al. (hereinafter “Sujan”) in view of PG Pub. No. US 2021/0227364 A1 by Muehleisen et al. (hereinafter “Muehleisen”), further in view of Patent Publication. No. CN 108260092 A by Liang et al. (hereinafter “Liang”), and further in view of PG Pub. No. US 2010/0256852 A1 by Mudalige (hereinafter “Mudalige”)
The rejections below are based on the machine translation of the Wei’s reference a copy of which is attached to the Non-Final Office Action as also indicated in the 892 form as mailed on 05/11/2022.

As per claim 1, Sujan teaches a method (Sujan, in ¶¶[0005]-[0007], discloses a method, an optimization controller, and a combustion engine that comprises the optimization controller. Sujan, in ¶¶[0057]-[0060], further discloses the optimization, vehicle or engine controller includes one or more modules structured to functionally execute the operations of the controller) comprising:  

    PNG
    media_image1.png
    756
    1026
    media_image1.png
    Greyscale
 
Sujan’s Fig. 3

obtaining dynamic location data of a vehicle, wherein the dynamic location data indicates a current or predicted location of the vehicle (Sujan, in Fig. 3 [reproduced here for convenience] & ¶¶[0026]-[0027], discloses a global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change sufficiently fast to affect the determination of the optimal course of action … determining, based on a present location [i.e., current location] and a target destination [predicted location] of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142); 
based on the dynamic location data, identifying a platoon of vehicles that is optimal for the vehicle to join (Sujan, in Fig. 3 & ¶[0027], discloses referring to FIG. 3 [reproduced here for convenience], the optimization network, denoted by numeral 140, comprises an optimization controller 142 onboard vehicle 104 and communicatively coupled to another vehicle by a V2V network 144 comprising transceivers 152, 156, 162 located on each vehicle to communicate the vehicle data to optimization controller 142. Sujan further discloses vehicle 104 comprising a vehicle controller 160 that is operable to perform a method including receiving a first platoon dataset [i.e., identifying a platoon of vehicles] from a first vehicle controller (vehicle controller 132 in FIG. 3) of a first platoon of vehicles and a second platoon dataset [i.e., identifying a platoon of vehicles] from a second vehicle controller (vehicle controller 136 in FIG. 3) of a second platoon of vehicles travelling on a roadway; determining, based on a present location and a target destination of target vehicle 104 [i.e., based on the dynamic location data]. Sujan, in ¶[0036], also discloses platoons broadcast information descriptive of their characteristics (the "platoon datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers). Sujan, in ¶¶[0053]-[0054], further discloses the analysis to select the optimal platoon may further include … selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … route [implies dynamic location data] overlap difference may be used to identify the optimal platoon for the vehicle to join); 
dynamically joining the vehicle to the platoon (Sujan, in Fig. 3 & ¶[0027], discloses transmitting instructions (to and thereby from transceivers 162, 164) for the target vehicle to join the first platoon … The joining instructions may include instructions for vehicle controller 160 to plot a joining speed profile and for vehicle controller 132 to recognize a new member of the first platoon. Sujan, in ¶¶[0053]-[0054] further discloses the analysis to select the optimal platoon may further include … selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … route [implies dynamic location data] overlap difference may be used to identify the optimal platoon for the vehicle to join); and
dynamically designating the vehicle as a current platoon leader configured to (Sujan, in ¶[0003] & ¶[0017], discloses the lead vehicle controls the speed and direction of the platoon [implies provide location updates], in which case the other members of the platoon applies precisely matched braking and acceleration to respond to the lead vehicle's movement. Sujan, in ¶[0021], further discloses every instance of a departing vehicle is a disruption that may result in reorganization of the platoon … The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., dynamically designating the vehicle as the current platoon leader]. Sujan, in ¶[0036], also discloses platoons broadcast characteristics information in sufficient detail that includes lead vehicle identification (e.g. license plate number or VIN), and GPS location [implies provide location updates for one or more other vehicles in the platoon]).
Sujan does not explicitly disclose that platoon leader configured to communicate with a network on behalf of, and periodically authenticate and provision, one or more other vehicles in the platoon.

    PNG
    media_image2.png
    667
    819
    media_image2.png
    Greyscale

Muehleisen’s Fig. 9

Muehleisen; in ¶¶[0099]-[0111], Fig. 9 & ¶[0136] that is was old and well known at the time of filing in the art of Vehicle-to-Vehicle (V2V) platoon communication, teaches platoon leader configured to communicate with a network on behalf of one or more other vehicles in the platoon (Muehleisen, in ¶¶[0099]-[0111], discloses each group of vehicles 8, 12, 13 is able to access a V2V control entity 3 in a telecommunication network [i.e., network], wherein the V2V control entity 3 resides in, or is reachable via, a core network of the telecommunication network … leader in the group may be assigned, and the leader communicated with the V2V control entity 3 on behalf of the group … The group of vehicles block 22 is responsible for communicating with the V2V control entity 3 in the telecommunication network. As mentioned above, the group of vehicles 22 may be a single vehicle that communicates with the V2V control entity 3 on behalf of the group. Muehleisen, in Fig. 9 [reproduced here for convenience] & ¶[0136], further discloses the general concept 100 of the present disclosure that  refers to a “group of vehicles” 101, for example a truck platoon [i.e., the platoon] and treats it as a single entity, as depicted in FIG. 9. Details about which truck(s) actually execute(s) the communication with the V2V control entity in the network and how, if necessary, the outcome of this communication is disseminated among all vehicles in the group is not relevant for the present disclosure. This can be for example solved by one truck being the leader 101 of the group of vehicles and executing the communication on behalf of the group).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan in view of Muehleisen, as both inventions are directed to the same field of endeavor - Vehicle-to-Vehicle (V2V) communication between a group of vehicles (i.e., platoon) on a roadway and the combination would provide improved frequency allocation techniques such that interference is reduced (see Muehleisen’s ¶¶[0001]-[0010]).
The combination of Sujan & Muehleisen does not disclose, which Liang, in Pages 1 & 8 that is was old and well known at the time of filing in the art of vehicle platooning, discloses platoon leader configured to periodically authenticate one or more other vehicles in the platoon (Liang, in Pages 1 [i.e., Abstract], discloses the logical groups composition ad-hoc network that includes group leader's node and multiple group member's nodes, wherein group leader's node broadcasts information to each group member's node, and be authenticated and communicate with each group member. Liang, in Page 8 [i.e., ¶55 & Fig. 4], further discloses  group leader's node, as part of periodic detection process steps [i.e., S01=S04] periodically sends/ receiving  broadcast/ response, make each group member's node into Row terminal is found, and carries out authentication operation [i.e., the authentication operation is periodically carried out as part of the disclosed periodic abnormal nodes detection process]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sujan & Muehleisen further in view of Liang, as all inventions are directed to the same field of endeavor – vehicle platooning and driving a group of vehicles together and the combination would provide mutual trust between platoon leader and joiner vehicles and identifying any malicious vehicle threats (see Liang’s pages 1-3).
The combination of Sujan, Muehleisen & Liang does not disclose, which Mudalige, in ¶¶[0088]-[0089], Fig. 32 & ¶[0091] that is was old and well known at the time of filing in the art of vehicle platooning management, discloses platoon leader configured to provision one or more other vehicles in the platoon (Mudalige, in Fig. 32 & ¶[0091], discloses the nominated Leader Vehicle will reply with a "Leadership Nomination Acceptance" message that indicates whether it accepts or rejects the nomination, and, if it is willing to accept, also defines the provisional formation it will utilize [i.e., provision] when it becomes the Leader Vehicle. Mudalige, in ¶¶[0088]-[0089], also discloses the Leader Vehicle updates the formation position assignment [i.e., provide location updates] list and each follower vehicle is responsible to maneuver into the newly assigned position, and the Leader Vehicle may simply update the assignments in the position assignments and roles segment of the V2V broadcasts).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sujan, Muehleisen & Liang further in view of Mudalige, as all inventions are directed to the same field of endeavor – vehicle platoon management and the combination would provide for performing the movement coordination and formation management roles expected of the Leader Vehicle (see Mudalige’s ¶[0091]).






As per claim 2, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sujan further teaches wherein obtaining the dynamic location data includes obtaining an indication of a current physical location of the vehicle (Sujan, in Fig. 3 & ¶¶[0026]-[0027], discloses global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers [i.e., indication of a current physical location of the vehicle], in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 [i.e., indication of a current physical location of the vehicle] and communicatively coupled with or comprised in vehicle controllers 132, 136 … determining, based on a present location and a target destination of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142).

As per claim 3, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sujan further teaches wherein obtaining the dynamic location data includes obtaining vehicle handoff data between base stations (Sujan, in Fig. 2 [reproduced below for convenience] & ¶[0026], discloses an optimization network, denoted by numeral 120, comprises an optimization controller 122 communicatively coupled by a satellite network 124 to a pair of vehicle controllers 132 and 136 which gather position data relative to the positions, respectively, of vehicles 102 and 106, which include transceivers to communicate the vehicle data to optimization controller 122, … A transceiver may be a V2I transmitter/receiver operable to exchange data with satellite network 124 or Access Points 128 [implies handoff data between base stations] … A global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change sufficiently fast to affect the determination of the optimal course of action, and see ¶[0036]: platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers).


    PNG
    media_image3.png
    581
    970
    media_image3.png
    Greyscale

Sujan’s Fig. 2

As per claim 4, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sujan further teaches wherein obtaining the dynamic location data includes obtaining an indication of an anticipated route of the vehicle (Sujan, in Fig. 3, Fig. 4 & Fig. 5 (Step 2:  determine the route of each vehicle (1..n)) & ¶¶[0027]-[0036], discloses determining, based on a present location [i.e., current location] and a target destination [implies indication of an anticipated route of the vehicle] of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142 … the process identifies the maximum route overlap [implies indication of an anticipated route] by m vehicles. Ideally this number is large, indicating that m vehicles are travelling together for a large portion of their routes … vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers), heading (e.g. N/S/E/W, or compass direction to within some prescribed resolution), … , current route [implies indication of an anticipated route], and see ¶¶[0054]-[0056]: route overlap difference may be used to identify the optimal platoon for the vehicle to join … the economic value can be predicated on … route analysis comparisons).

As per claim 5, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sujan further teaches wherein obtaining the dynamic location data includes obtaining a group identifier of the vehicle (Sujan, in ¶[0036], discloses platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN) [i.e., group identifier], location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers) … average current group velocity, average group mass, average group inter-vehicle separation distance).

As per claim 6, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sujan further teaches wherein obtaining the dynamic location data includes obtaining an identification of one or more cells neighboring the vehicle (Sujan, in Fig. 1, Fig. 2 & ¶¶[0035]-[0036], discloses that vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers [i.e., cells neighboring the vehicle]), heading (e.g. N/S/E/W, or compass direction to within some prescribed resolution … platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers [i.e., cells neighboring the vehicle])).

As per claim 7, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sujan further teaches comprising: 
dynamically designating the vehicle as the current platoon leader in response to a previous leader of the platoon leaving the platoon (Sujan, in ¶[0021], disclose that every instance of a departing vehicle  [implies previous leader of the platoon leaving the platoon] is a disruption that may result in reorganization of the platoon … The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as the current platoon leader]). 

As per claim 8, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sujan further teaches comprising: 
dynamically designating the vehicle as the current platoon leader in response to determining that previous leader of the platoon has poor network capabilities (Sujan, in ¶[0021], discloses that every instance of a departing vehicle is a disruption that may result in reorganization of the platoon. Health represents the risk that a vehicle will have to leave the platoon (also a disruption), for example because the platoon breaks-up due to vehicles breaking down or the platoon parameters [i.e., previous leader of the platoon] become inefficient due to limitations [implies poor network capabilities] imposed by the health condition of its members. The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as the current platoon leader]).

As per claim 9, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sujan further teaches comprising: 
determining that the platoon is splitting into two or more new platoons of vehicles (Sujan, in Sujan ¶[0029], discloses the dynamic nature of platooning requires that the vehicles in a platoon know when a vehicle joins or separates. Some communication techniques for informing vehicles about the forming, joining, or separating from platoons are known. The platoon or a non-member vehicle may initiate a request for information or may broadcast information including characteristics of the platoon or vehicle, such as health, route, and mass/shape variables (or characteristics thereof). With this information the vehicle and the platoon can make optimal joining decisions. Sujan, in ¶¶[0035]-[0036], further disclose in some embodiments, vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate [implies splitting into two or more new platoons of vehicles]. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers) … platoons broadcast information descriptive of their characteristics (the "platoon datasets") in sufficient detail to enable the foregoing determinations to join, form new [i.e., splitting into two or more new platoons of vehicles], or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers); and 
in response to determining that the platoon is splitting into the two or more new platoons of vehicles, dynamically designating the vehicle as a current leader of one of the two or more new platoons of vehicles (Sujan, in ¶[0021], discloses that every instance of a departing vehicle is a disruption that may result in reorganization of the platoon. Health represents the risk that a vehicle will have to leave the platoon (also a disruption), for example because the platoon breaks-up due to vehicles breaking down or the platoon parameters become inefficient due to limitations imposed by the health condition of its members. The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as a current platoon leader]).

As per claim 10, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sujan further teaches wherein dynamically joining the vehicle to the platoon includes: 
dynamically creating a new platoon of vehicles that includes the vehicle (Sujan, in Fig. 9 (step 5), discloses “New platoon: vehicles that gain by forming new platoon are informed and ordering based on current order with separation distance computed as above”. Sujan, in ¶[0019], further discloses an optimization controller is configured to determine whether a target vehicle should join a leading platoon, join a trailing platoon, or form a new platoon … the target vehicle could form a new platoon by joining vehicles that are not members of any platoon or that may benefit by changing platoons. Sujan, in ¶¶[0053]-[0056], also discloses the analysis to select the optimal platoon may further include determining whether a new platoon should be formed and then selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … Periodic or continuous reassessment is needed as the platoons change due to vehicles separating from the platoon as they reach their destinations, for example, or new platoons are formed).

As per claim 11, Sujan as modified by Muehleisen, Liang & Mudalige teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Sujan further teaches comprising: 
obtaining, from the vehicle, updated dynamic location data for the vehicle (Sujan, in Fig. 3, see ¶[0026]: A global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change [i.e., updated] sufficiently fast to affect the determination of the optimal course of action. Sujan, in ¶[0056], further discloses the optimization methods described above for a target vehicle can be performed periodically or continually [i.e., updated dynamic location data] by the vehicle optimization controller, by comparing the value of joining one platoon versus another. Joining a different platoon may change the speed and relative position [implies updated dynamic location data] of the vehicle); and 
based on the updated dynamic location data, dynamically removing the vehicle from the platoon (Sujan, in ¶[0056], discloses the optimization methods described above for a target vehicle can be performed periodically or continually by the vehicle optimization controller, by comparing the value of joining one platoon versus another. Joining a different platoon may change the speed and relative position [i.e., updated dynamic location data] of the vehicle, and the effect of drafting (or not) on fuel efficiency. Periodic or continuous reassessment is needed as the platoons change due to vehicles separating from the platoon [i.e., removing the vehicle from the platoon] as they reach their destinations, for example, or new platoons are formed).

























As per claim 12, Sujan teaches an apparatus (Sujan, in ¶¶[0005]-[0007], discloses a method, an optimization controller, and a combustion engine that comprises the optimization controller. Sujan, in ¶¶[0057]-[0060], further discloses the optimization, vehicle or engine controller includes one or more modules structured to functionally execute the operations of the controller) comprising:
one or more network interfaces configured to provide and/or obtain network communications (Sujan, in ¶¶[0057]-[0060], discloses non-limiting module implementation elements include … datalink and/or network hardware [i.e., network interfaces] including communication chips); and
one or more processors coupled to the one or more network interfaces (Sujan, in ¶¶[0057]-[0060], discloses non-limiting module implementation elements include … datalink and/or network hardware [i.e., network interfaces] including communication chips … logic circuits, hard-wired logic circuits, reconfigurable logic circuits in a particular non-transient state configured according to the module specification … The term "logic" as used herein includes software and/or firmware executing on one or more programmable processors), wherein the one or more processors are configured to:
obtain dynamic location data of a vehicle, wherein the dynamic location data indicates a current or predicted location of the vehicle (Sujan, in Fig. 3 [reproduced here for convenience] & ¶¶[0026]-[0027], discloses a global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change sufficiently fast to affect the determination of the optimal course of action … determining, based on a present location [i.e., current location] and a target destination [predicted location] of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142);
based on the dynamic location data, identify a platoon of vehicles that is optimal for the vehicle to join (Sujan, in Fig. 3 & ¶[0027], discloses referring to FIG. 3 [reproduced here for convenience], the optimization network, denoted by numeral 140, comprises an optimization controller 142 onboard vehicle 104 and communicatively coupled to another vehicle by a V2V network 144 comprising transceivers 152, 156, 162 located on each vehicle to communicate the vehicle data to optimization controller 142. Sujan further discloses vehicle 104 comprising a vehicle controller 160 that is operable to perform a method including receiving a first platoon dataset [i.e., identifying a platoon of vehicles] from a first vehicle controller (vehicle controller 132 in FIG. 3) of a first platoon of vehicles and a second platoon dataset [i.e., identifying a platoon of vehicles] from a second vehicle controller (vehicle controller 136 in FIG. 3) of a second platoon of vehicles travelling on a roadway; determining, based on a present location and a target destination of target vehicle 104 [i.e., based on the dynamic location data]. Sujan, in ¶[0036], also discloses platoons broadcast information descriptive of their characteristics (the "platoon datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers). Sujan, in ¶¶[0053]-[0054], further discloses the analysis to select the optimal platoon may further include … selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … route [implies dynamic location data] overlap difference may be used to identify the optimal platoon for the vehicle to join); 
 dynamically join the vehicle to the platoon (Sujan, in Fig. 3 & ¶[0027], discloses transmitting instructions (to and thereby from transceivers 162, 164) for the target vehicle to join the first platoon … The joining instructions may include instructions for vehicle controller 160 to plot a joining speed profile and for vehicle controller 132 to recognize a new member of the first platoon. Sujan, in ¶¶[0053]-[0054] further discloses the analysis to select the optimal platoon may further include … selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … route [implies dynamic location data] overlap difference may be used to identify the optimal platoon for the vehicle to join); and
dynamically designate the vehicle as a current platoon leader configured to  provide location updates for ((Sujan, in ¶[0003] & ¶[0017], discloses the lead vehicle controls the speed and direction of the platoon [implies provide location updates], in which case the other members of the platoon applies precisely matched braking and acceleration to respond to the lead vehicle's movement. Sujan, in ¶[0021], further discloses every instance of a departing vehicle is a disruption that may result in reorganization of the platoon … The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., dynamically designating the vehicle as the current platoon leader]. Sujan, in ¶[0036], also discloses platoons broadcast characteristics information in sufficient detail that includes lead vehicle identification (e.g. license plate number or VIN), and GPS location [implies provide location updates for one or more other vehicles in the platoon]).
 Sujan does not explicitly disclose that platoon leader configured to communicate with a network on behalf of, and periodically authenticate and provision, one or more other vehicles in the platoon.
Muehleisen; in ¶¶[0099]-[0111], Fig. 9 & ¶[0136] that is was old and well known at the time of filing in the art of Vehicle-to-Vehicle (V2V) platoon communication, teaches platoon leader configured to communicate with a network on behalf of one or more other vehicles in the platoon (Muehleisen, in ¶¶[0099]-[0111], discloses each group of vehicles 8, 12, 13 is able to access a V2V control entity 3 in a telecommunication network [i.e., network], wherein the V2V control entity 3 resides in, or is reachable via, a core network of the telecommunication network … leader in the group may be assigned, and the leader communicated with the V2V control entity 3 on behalf of the group … The group of vehicles block 22 is responsible for communicating with the V2V control entity 3 in the telecommunication network. As mentioned above, the group of vehicles 22 may be a single vehicle that communicates with the V2V control entity 3 on behalf of the group. Muehleisen, in Fig. 9 [reproduced here for convenience] & ¶[0136], further discloses the general concept 100 of the present disclosure that  refers to a “group of vehicles” 101, for example a truck platoon [i.e., the platoon] and treats it as a single entity, as depicted in FIG. 9. Details about which truck(s) actually execute(s) the communication with the V2V control entity in the network and how, if necessary, the outcome of this communication is disseminated among all vehicles in the group is not relevant for the present disclosure. This can be for example solved by one truck being the leader 101 of the group of vehicles and executing the communication on behalf of the group).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan in view of Muehleisen, as both inventions are directed to the same field of endeavor - Vehicle-to-Vehicle (V2V) communication between a group of vehicles (i.e., platoon) on a roadway and the combination would provide improved frequency allocation techniques such that interference is reduced (see Muehleisen’s ¶¶[0001]-[0010]).
The combination of Sujan & Muehleisen does not disclose, which Liang, in Pages 1 & 8 that is was old and well known at the time of filing in the art of vehicle platooning, discloses platoon leader configured to periodically authenticate one or more other vehicles in the platoon (Liang, in Pages 1 [i.e., Abstract], discloses the logical groups composition ad-hoc network that includes group leader's node and multiple group member's nodes, wherein group leader's node broadcasts information to each group member's node, and be authenticated and communicate with each group member. Liang, in Page 8 [i.e., ¶55 & Fig. 4], further discloses  group leader's node, as part of periodic detection process steps [i.e., S01=S04] periodically sends/ receiving  broadcast/ response, make each group member's node into Row terminal is found, and carries out authentication operation [i.e., the authentication operation is periodically carried out as part of the disclosed periodic abnormal nodes detection process]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sujan & Muehleisen further in view of Liang, as all inventions are directed to the same field of endeavor – vehicle platooning and driving a group of vehicles together and the combination would provide mutual trust between platoon leader and joiner vehicles and identifying any malicious vehicle threats (see Liang’s pages 1-3).
The combination of Sujan, Muehleisen & Liang does not disclose, which Mudalige, in ¶¶[0088]-[0089], Fig. 32 & ¶[0091] that is was old and well known at the time of filing in the art of vehicle platooning management, discloses platoon leader configured to provision one or more other vehicles in the platoon (Mudalige, in Fig. 32 & ¶[0091], discloses the nominated Leader Vehicle will reply with a "Leadership Nomination Acceptance" message that indicates whether it accepts or rejects the nomination, and, if it is willing to accept, also defines the provisional formation it will utilize [i.e., provision] when it becomes the Leader Vehicle. Mudalige, in ¶¶[0088]-[0089], also discloses the Leader Vehicle updates the formation position assignment [i.e., provide location updates] list and each follower vehicle is responsible to maneuver into the newly assigned position, and the Leader Vehicle may simply update the assignments in the position assignments and roles segment of the V2V broadcasts).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sujan, Muehleisen & Liang further in view of Mudalige, as all inventions are directed to the same field of endeavor – vehicle platoon management and the combination would provide for performing the movement coordination and formation management roles expected of the Leader Vehicle (see Mudalige’s ¶[0091]).

As per claim 13, Sujan as modified by Muehleisen, Liang & Mudalige teaches the apparatus of claim 12, accordingly, the rejection of claim 12 above is incorporated. Sujan further teaches wherein the dynamic location data includes one or more of:
an indication of a current physical location of the vehicle (Sujan, in Fig. 3 & ¶¶[0026]-[0027], discloses global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers [i.e., indication of a current physical location of the vehicle], in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 [i.e., indication of a current physical location of the vehicle] and communicatively coupled with or comprised in vehicle controllers 132, 136 … determining, based on a present location and a target destination of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142);
vehicle handoff data between base stations (Sujan, in Fig. 2 [reproduced below for convenience] & ¶[0026], discloses an optimization network, denoted by numeral 120, comprises an optimization controller 122 communicatively coupled by a satellite network 124 to a pair of vehicle controllers 132 and 136 which gather position data relative to the positions, respectively, of vehicles 102 and 106, which include transceivers to communicate the vehicle data to optimization controller 122, … A transceiver may be a V2I transmitter/receiver operable to exchange data with satellite network 124 or Access Points 128 [implies handoff data between base stations] … A global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change sufficiently fast to affect the determination of the optimal course of action, and see ¶[0036]: platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers);
an indication of an anticipated route of the vehicle (Sujan, in Fig. 3, Fig. 4 & Fig. 5 (Step 2:  determine the route of each vehicle (1..n)) & ¶¶[0027]-[0036], discloses determining, based on a present location [i.e., current location] and a target destination [implies indication of an anticipated route of the vehicle] of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142 … the process identifies the maximum route overlap [implies indication of an anticipated route] by m vehicles. Ideally this number is large, indicating that m vehicles are travelling together for a large portion of their routes … vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers), heading (e.g. N/S/E/W, or compass direction to within some prescribed resolution), … , current route [implies indication of an anticipated route], and see ¶¶[0054]-[0056]: route overlap difference may be used to identify the optimal platoon for the vehicle to join … the economic value can be predicated on … route analysis comparisons);
 a group identifier of the vehicle (Sujan, in ¶[0036], discloses platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN) [i.e., group identifier], location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers) … average current group velocity, average group mass, average group inter-vehicle separation distance); or
an identification of one or more cells neighboring the vehicle (Sujan, in Fig. 1, Fig. 2 & ¶¶[0035]-[0036], discloses that vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers [i.e., cells neighboring the vehicle]), heading (e.g. N/S/E/W, or compass direction to within some prescribed resolution … platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers [i.e., cells neighboring the vehicle])).

As per claim 14, Sujan as modified by Muehleisen, Liang & Mudalige teaches the apparatus of claim 12, accordingly, the rejection of claim 12 above is incorporated. Sujan teaches wherein one or more processors are further configured to:
dynamically designate the vehicle as the current platoon leader in response to one or more of:
a previous leader of the platoon leaving the platoon (Sujan, in ¶[0021], disclose that every instance of a departing vehicle  [implies previous leader of the platoon leaving the platoon] is a disruption that may result in reorganization of the platoon … The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as the current platoon leader]).; or
determining that a previous leader of the platoon has poor network capabilities (Sujan, in ¶[0021], discloses that every instance of a departing vehicle is a disruption that may result in reorganization of the platoon. Health represents the risk that a vehicle will have to leave the platoon (also a disruption), for example because the platoon breaks-up due to vehicles breaking down or the platoon parameters [i.e., previous leader of the platoon] become inefficient due to limitations [implies poor network capabilities] imposed by the health condition of its members. The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as the current platoon leader]).

As per claim 15, Sujan as modified by Muehleisen, Liang & Mudalige teaches the apparatus of claim 12, accordingly, the rejection of claim 12 above is incorporated. Sujan teaches wherein one or more processors are further configured to:
determine that the platoon is splitting into two or more new platoons of vehicles (Sujan, in Sujan ¶[0029], discloses the dynamic nature of platooning requires that the vehicles in a platoon know when a vehicle joins or separates. Some communication techniques for informing vehicles about the forming, joining, or separating from platoons are known. The platoon or a non-member vehicle may initiate a request for information or may broadcast information including characteristics of the platoon or vehicle, such as health, route, and mass/shape variables (or characteristics thereof). With this information the vehicle and the platoon can make optimal joining decisions. Sujan, in ¶¶[0035]-[0036], further disclose in some embodiments, vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate [implies splitting into two or more new platoons of vehicles]. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers) … platoons broadcast information descriptive of their characteristics (the "platoon datasets") in sufficient detail to enable the foregoing determinations to join, form new [i.e., splitting into two or more new platoons of vehicles], or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers); and 
 in response to determining that the platoon is splitting into the two or more new platoons of vehicles, dynamically designate the vehicle as a current leader of one of the two or more new platoons of vehicles (Sujan, in ¶[0021], discloses that every instance of a departing vehicle is a disruption that may result in reorganization of the platoon. Health represents the risk that a vehicle will have to leave the platoon (also a disruption), for example because the platoon breaks-up due to vehicles breaking down or the platoon parameters become inefficient due to limitations imposed by the health condition of its members. The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as a current platoon leader]).

As per claim 16, Sujan as modified by Muehleisen, Liang & Mudalige teaches the apparatus of claim 12, accordingly, the rejection of claim 12 above is incorporated. Sujan teaches wherein the one or more processors are further configured to: 
dynamically create a new platoon of vehicles that includes the vehicle (Sujan, in Fig. 9 (step 5), discloses “New platoon: vehicles that gain by forming new platoon are informed and ordering based on current order with separation distance computed as above”. Sujan, in ¶[0019], further discloses an optimization controller is configured to determine whether a target vehicle should join a leading platoon, join a trailing platoon, or form a new platoon … the target vehicle could form a new platoon by joining vehicles that are not members of any platoon or that may benefit by changing platoons. Sujan, in ¶¶[0053]-[0056], also discloses the analysis to select the optimal platoon may further include determining whether a new platoon should be formed and then selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … Periodic or continuous reassessment is needed as the platoons change due to vehicles separating from the platoon as they reach their destinations, for example, or new platoons are formed).

As per claim 17, Sujan as modified by Muehleisen, Liang & Mudalige teaches the apparatus of claim 12, accordingly, the rejection of claim 12 above is incorporated. Sujan teaches wherein the one or more processors are further configured to:
obtain, from the vehicle, updated dynamic location data for the vehicle (Sujan, in Fig. 3, see ¶[0026]: A global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change [i.e., updated] sufficiently fast to affect the determination of the optimal course of action. Sujan, in ¶[0056], further discloses the optimization methods described above for a target vehicle can be performed periodically or continually [i.e., updated dynamic location data] by the vehicle optimization controller, by comparing the value of joining one platoon versus another. Joining a different platoon may change the speed and relative position [implies updated dynamic location data] of the vehicle); and 
 based on the updated dynamic location data, dynamically remove the vehicle from the platoon (Sujan, in ¶[0056], discloses the optimization methods described above for a target vehicle can be performed periodically or continually by the vehicle optimization controller, by comparing the value of joining one platoon versus another. Joining a different platoon may change the speed and relative position [i.e., updated dynamic location data] of the vehicle, and the effect of drafting (or not) on fuel efficiency. Periodic or continuous reassessment is needed as the platoons change due to vehicles separating from the platoon [i.e., removing the vehicle from the platoon] as they reach their destinations, for example, or new platoons are formed).








As per claim 18, Sujan teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor (Sujan, in ¶¶[0005]-[0007], discloses a method, an optimization controller, and a combustion engine that comprises the optimization controller. Sujan, in ¶¶[0057]-[0060], further discloses the optimization, vehicle or engine controller includes one or more modules structured to functionally execute the operations of the controller … Modules may be implemented in hardware and/or as processing instructions on a non-transient computer readable storage medium … non-limiting module implementation elements include … logic circuits, hard-wired logic circuits, reconfigurable logic circuits in a particular non-transient state configured according to the module specification … The term "logic" as used herein includes software and/or firmware executing on one or more programmable processors), cause the processor to:
obtain dynamic location data of a vehicle, wherein the dynamic location data indicates a current or predicted location of the vehicle (Sujan, in Fig. 3 [reproduced here for convenience] & ¶¶[0026]-[0027], discloses a global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change sufficiently fast to affect the determination of the optimal course of action … determining, based on a present location [i.e., current location] and a target destination [predicted location] of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142);
based on the dynamic location data, identify a platoon of vehicles that is optimal for the vehicle to join (Sujan, in Fig. 3 & ¶[0027], discloses referring to FIG. 3 [reproduced here for convenience], the optimization network, denoted by numeral 140, comprises an optimization controller 142 onboard vehicle 104 and communicatively coupled to another vehicle by a V2V network 144 comprising transceivers 152, 156, 162 located on each vehicle to communicate the vehicle data to optimization controller 142. Sujan further discloses vehicle 104 comprising a vehicle controller 160 that is operable to perform a method including receiving a first platoon dataset [i.e., identifying a platoon of vehicles] from a first vehicle controller (vehicle controller 132 in FIG. 3) of a first platoon of vehicles and a second platoon dataset [i.e., identifying a platoon of vehicles] from a second vehicle controller (vehicle controller 136 in FIG. 3) of a second platoon of vehicles travelling on a roadway; determining, based on a present location and a target destination of target vehicle 104 [i.e., based on the dynamic location data]. Sujan, in ¶[0036], also discloses platoons broadcast information descriptive of their characteristics (the "platoon datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers). Sujan, in ¶¶[0053]-[0054], further discloses the analysis to select the optimal platoon may further include … selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … route [implies dynamic location data] overlap difference may be used to identify the optimal platoon for the vehicle to join); 
dynamically join the vehicle to the platoon (Sujan, in Fig. 3 & ¶[0027], discloses transmitting instructions (to and thereby from transceivers 162, 164) for the target vehicle to join the first platoon … The joining instructions may include instructions for vehicle controller 160 to plot a joining speed profile and for vehicle controller 132 to recognize a new member of the first platoon. Sujan, in ¶¶[0053]-[0054] further discloses the analysis to select the optimal platoon may further include … selecting between the new, leading, and trailing platoons an optimal platoon for the vehicle to join, in the manner described previously … route [implies dynamic location data] overlap difference may be used to identify the optimal platoon for the vehicle to join); and
dynamically designate the vehicle as a current platoon leader configured to  provide location updates for (Sujan, in ¶[0003] & ¶[0017], discloses the lead vehicle controls the speed and direction of the platoon [implies provide location updates], in which case the other members of the platoon applies precisely matched braking and acceleration to respond to the lead vehicle's movement. Sujan, in ¶[0021], further discloses every instance of a departing vehicle is a disruption that may result in reorganization of the platoon … The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., dynamically designating the vehicle as the current platoon leader]. Sujan, in ¶[0036], also discloses platoons broadcast characteristics information in sufficient detail that includes lead vehicle identification (e.g. license plate number or VIN), and GPS location [implies provide location updates for one or more other vehicles in the platoon]).
Sujan does not explicitly disclose that platoon leader configured to communicate with a network on behalf of, and periodically authenticate and provision, one or more other vehicles in the platoon. 
Muehleisen; in ¶¶[0099]-[0111], Fig. 9 & ¶[0136] that is was old and well known at the time of filing in the art of Vehicle-to-Vehicle (V2V) platoon communication, teaches platoon leader configured to communicate with a network on behalf of one or more other vehicles in the platoon (Muehleisen, in ¶¶[0099]-[0111], discloses each group of vehicles 8, 12, 13 is able to access a V2V control entity 3 in a telecommunication network [i.e., network], wherein the V2V control entity 3 resides in, or is reachable via, a core network of the telecommunication network … leader in the group may be assigned, and the leader communicated with the V2V control entity 3 on behalf of the group … The group of vehicles block 22 is responsible for communicating with the V2V control entity 3 in the telecommunication network. As mentioned above, the group of vehicles 22 may be a single vehicle that communicates with the V2V control entity 3 on behalf of the group. Muehleisen, in Fig. 9 [reproduced here for convenience] & ¶[0136], further discloses the general concept 100 of the present disclosure that  refers to a “group of vehicles” 101, for example a truck platoon [i.e., the platoon] and treats it as a single entity, as depicted in FIG. 9. Details about which truck(s) actually execute(s) the communication with the V2V control entity in the network and how, if necessary, the outcome of this communication is disseminated among all vehicles in the group is not relevant for the present disclosure. This can be for example solved by one truck being the leader 101 of the group of vehicles and executing the communication on behalf of the group).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan in view of Muehleisen, as both inventions are directed to the same field of endeavor - Vehicle-to-Vehicle (V2V) communication between a group of vehicles (i.e., platoon) on a roadway and the combination would provide improved frequency allocation techniques such that interference is reduced (see Muehleisen’s ¶¶[0001]-[0010]).
The combination of Sujan & Muehleisen does not disclose, which Liang, in Pages 1 & 8 that is was old and well known at the time of filing in the art of vehicle platooning, discloses platoon leader configured to periodically authenticate one or more other vehicles in the platoon (Liang, in Pages 1 [i.e., Abstract], discloses the logical groups composition ad-hoc network that includes group leader's node and multiple group member's nodes, wherein group leader's node broadcasts information to each group member's node, and be authenticated and communicate with each group member. Liang, in Page 8 [i.e., ¶55 & Fig. 4], further discloses  group leader's node, as part of periodic detection process steps [i.e., S01=S04] periodically sends/ receiving  broadcast/ response, make each group member's node into Row terminal is found, and carries out authentication operation [i.e., the authentication operation is periodically carried out as part of the disclosed periodic abnormal nodes detection process]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sujan & Muehleisen further in view of Liang, as all inventions are directed to the same field of endeavor – vehicle platooning and driving a group of vehicles together and the combination would provide mutual trust between platoon leader and joiner vehicles and identifying any malicious vehicle threats (see Liang’s pages 1-3).
The combination of Sujan, Muehleisen & Liang does not disclose, which Mudalige, in ¶¶[0088]-[0089], Fig. 32 & ¶[0091] that is was old and well known at the time of filing in the art of vehicle platooning management, discloses platoon leader configured to provision one or more other vehicles in the platoon (Mudalige, in Fig. 32 & ¶[0091], discloses the nominated Leader Vehicle will reply with a "Leadership Nomination Acceptance" message that indicates whether it accepts or rejects the nomination, and, if it is willing to accept, also defines the provisional formation it will utilize [i.e., provision] when it becomes the Leader Vehicle. Mudalige, in ¶¶[0088]-[0089], also discloses the Leader Vehicle updates the formation position assignment [i.e., provide location updates] list and each follower vehicle is responsible to maneuver into the newly assigned position, and the Leader Vehicle may simply update the assignments in the position assignments and roles segment of the V2V broadcasts).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sujan, Muehleisen & Liang further in view of Mudalige, as all inventions are directed to the same field of endeavor – vehicle platoon management and the combination would provide for performing the movement coordination and formation management roles expected of the Leader Vehicle (see Mudalige’s ¶[0091]).

As per claim 19, Sujan as modified by Muehleisen, Liang & Mudalige teaches the one or more non-transitory computer readable storage media of claim 18, accordingly, the rejection of claim 18 above is incorporated. Sujan further teaches wherein the dynamic location data includes one or more of:
an indication of a current physical location of the vehicle (Sujan, in Fig. 3 & ¶¶[0026]-[0027], discloses global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers [i.e., indication of a current physical location of the vehicle], in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 [i.e., indication of a current physical location of the vehicle] and communicatively coupled with or comprised in vehicle controllers 132, 136 … determining, based on a present location and a target destination of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142);
vehicle handoff data between base stations (Sujan, in Fig. 2 [reproduced below for convenience] & ¶[0026], discloses an optimization network, denoted by numeral 120, comprises an optimization controller 122 communicatively coupled by a satellite network 124 to a pair of vehicle controllers 132 and 136 which gather position data relative to the positions, respectively, of vehicles 102 and 106, which include transceivers to communicate the vehicle data to optimization controller 122, … A transceiver may be a V2I transmitter/receiver operable to exchange data with satellite network 124 or Access Points 128 [implies handoff data between base stations] … A global positioning system (GPS) network 126 comprises or is comprised by, as is well known in the art, multiple satellites that cooperate to pinpoint the location of GPS receivers, in the present embodiment the GPS receivers 134, 138 being located in vehicles 102 and 106 and communicatively coupled with or comprised in vehicle controllers 132, 136. With the vehicle data from all the vehicles on the roadway optimization controller 122 can determine the optimal course of action. Optimization controller 122 may also have access to … any other data which may impact the determination of the optimal course of action. Some of the data … is dynamic. As used herein dynamic data is data which can generally change sufficiently fast to affect the determination of the optimal course of action, and see ¶[0036]: platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers);
an indication of an anticipated route of the vehicle (Sujan, in Fig. 3, Fig. 4 & Fig. 5 (Step 2:  determine the route of each vehicle (1..n)) & ¶¶[0027]-[0036], discloses determining, based on a present location [i.e., current location] and a target destination [implies indication of an anticipated route of the vehicle] of target vehicle 104 … Vehicle 104 further comprises a GPS transceiver 166 communicatively coupled, directly or indirectly, to optimization controller 142 … the process identifies the maximum route overlap [implies indication of an anticipated route] by m vehicles. Ideally this number is large, indicating that m vehicles are travelling together for a large portion of their routes … vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers), heading (e.g. N/S/E/W, or compass direction to within some prescribed resolution), … , current route [implies indication of an anticipated route], and see ¶¶[0054]-[0056]: route overlap difference may be used to identify the optimal platoon for the vehicle to join … the economic value can be predicated on … route analysis comparisons);
a group identifier of the vehicle (Sujan, in ¶[0036], discloses platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN) [i.e., group identifier], location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers) … average current group velocity, average group mass, average group inter-vehicle separation distance); or
an identification of one or more cells neighboring the vehicle (Sujan, in Fig. 1, Fig. 2 & ¶¶[0035]-[0036], discloses that vehicles broadcast information descriptive of their characteristics (the "vehicle datasets") in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers [i.e., cells neighboring the vehicle]), heading (e.g. N/S/E/W, or compass direction to within some prescribed resolution … platoons broadcast information descriptive of their characteristics (the “platoon datasets”) in sufficient detail to enable the foregoing determinations to join, form new, or separate. Exemplary information includes lead vehicle identification (e.g. license plate number or VIN), location (e.g. current GPS coordinates or road/mile indicator or triangulated position based on cell towers [i.e., cells neighboring the vehicle])).

As per claim 20, Sujan as modified by Muehleisen, Liang & Mudalige teaches the one or more non-transitory computer readable storage media of claim 18, accordingly, the rejection of claim 18 above is incorporated. Sujan teaches wherein the instructions further cause the processor to:
dynamically designate the vehicle as the current platoon leader in response to one or more of:
a previous leader of the platoon leaving the platoon (Sujan, in ¶[0021], disclose that every instance of a departing vehicle  [implies previous leader of the platoon leaving the platoon] is a disruption that may result in reorganization of the platoon … The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as the current platoon leader]).; and
determining that a previous leader of the platoon has poor network capabilities (Sujan, in ¶[0021], discloses that every instance of a departing vehicle is a disruption that may result in reorganization of the platoon. Health represents the risk that a vehicle will have to leave the platoon (also a disruption), for example because the platoon breaks-up due to vehicles breaking down or the platoon parameters [i.e., previous leader of the platoon] become inefficient due to limitations [implies poor network capabilities] imposed by the health condition of its members. The disruptions of the platoon can also impact whether the joining vehicle will be able to remain in a drafting position or will have to lead [i.e., as the current platoon leader]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661                           

/RUSSELL FREJD/Primary Examiner, Art Unit 3661